Citation Nr: 1007784	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disability, 
claimed as secondary to a service-connected right ankle 
(fibula) disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to August 1976 and from October 1980 to August 
1984.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The matter was before the Board in May 2006 
when it was remanded for further development.

In a January 2008 decision, the Board denied the claim on 
appeal.  The Veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court), 
resulting in a Joint Motion for Remand (Joint Motion) by the 
parties.  By a December 2008 Order, the Court remanded this 
matter for compliance with the instructions in the Joint 
Motion.

Although the RO reopened, and denied on de novo review, the 
claim of service connection for a left knee disability, the 
question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The 
Board has characterized the claim accordingly.

The issues of service connection for a cervical spine 
disorder, a thoracic spine disorder, bilateral hearing loss, 
and tinnitus have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See June 2009 written statement from the Veteran.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The matter of service connection for a left knee disability 
on de novo review is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A July 1996 rating decision denied the Veteran service 
connection for a left knee disorder as secondary to a service 
connected right ankle disability essentially on the basis 
that there was no evidence of a nexus between the two 
disabilities; he perfected an appeal of that decision, but 
withdrew his appeal before the Board issued a decision in the 
matter.

2.  Evidence received since the July 1996 RO decision, 
particularly the July 2006 medical opinion of Dr. Beaudry, a 
private physician, relates to the matter of a nexus between 
the Veteran's left knee disability and his service connected 
right ankle disability; relates to the unestablished fact 
necessary to substantiate the claim of service connection for 
a left knee disability, is not cumulative or redundant; and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

New and material evidence has been received since the RO's 
July 1996 final rating decision in the matter, and the claim 
of service connection for a left knee disorder may be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as the benefit 
sought is being granted with respect to reopening the claim, 
there is no reason to belabor the impact of the VCAA on the 
matter; any notice defect or duty to assist failure is 
harmless.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

II.  New and Material Evidence

The Veteran seeks to establish service connection for a left 
knee disorder.  He maintains that his service-connected right 
ankle disorder has put more strain on his left knee which has 
resulted in knee surgery and his current knee problems.

Generally, a rating decision denying a claim for VA benefits 
that was not appealed (to include where an appeal was 
withdrawn, as here) is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to such claim, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

A July 1996 rating decision denied service connection for a 
left knee disability as secondary to the Veteran's service- 
connected right ankle/fibula disability essentially on the 
basis that there was no evidence of a nexus between the two 
disabilities.  In November 1996 the veteran perfected an 
appeal of that decision; in correspondence received in May 
1999 (prior to a Board decision in the matter), he withdrew 
the appeal.

In a filing in May 2003, the veteran sought to reopen the 
claim of service connection for a left knee disability as 
secondary to his service-connected right ankle/fibula 
disability.

Evidence of record at the time of the July 1996 rating 
decision consisted essentially of the Veteran's service 
treatment records (STRs), which are silent for left knee 
disability.  The STRs show that the veteran sustained a 
fracture of the right distal fibula in service.  Service 
connection for residuals of the fracture, to include 
arthritis of the ankle, was established by a January 1985 
rating decision.

Evidence received since the July 1996 rating decision 
consists of statements from the Veteran; July 1997 to April 
1998 VA treatment records which contain no mention of a left 
knee disability; VA treatment records from July 2001 to June 
2009 which show treatment for a left knee disability (to 
include surgery for advanced osteoarthritis of the left 
knee); records of private treatment of the knee dated in 
2009; the report of an August 2003 VA examination when the 
examiner opined that favoring of the right ankle "may have 
caused further acceleration of his left knee arthritis, 
however, in my opinion, this requires a fair amount of 
speculation"; and a July 2006 statement from Dr. Carl J. 
Beaudry which notes that the Veteran's left knee disorder and 
his service-connected right ankle disability are 
"interactive."

As the claim was previously denied because the left knee 
disability was not shown to be related to (caused or 
aggravated by) the Veteran's service-connected right ankle 
disability, for evidence received since to be new and 
material, it must relate to this unestablished fact, i.e., it 
must tend to show the left knee disability was indeed caused 
or aggravated by the Veteran's service-connected right ankle 
disability.

VA and private treatment records as well as the statements 
submitted are new in that they were not of record (and 
considered by the RO) in July 1996.  In addition, the Joint 
Motion indicated that a Remand to the Board was necessary in 
order for the Board to address whether Dr. Beaudry's 
statement warranted reopening of the claim.  The Joint Motion 
noted the definition of "interactive" as "the quality, 
state or process of (two or more things) acting on each 
other" (citing Dorland's Illustrated Medical Dictionary, 27th 
ed. at 843).  Dr. Beaudry's statement tends to show that the 
left knee disability was caused or aggravated by the 
Veteran's service-connected right ankle disability; 
therefore, it is material.  As the evidence submitted since 
the July 1996 denial is both new and material, the claim must 
be reopened.


ORDER

The Veteran's claim for service connection for a left knee 
disorder is reopened; to this limited extent, the appeal is 
granted.


REMAND

A review of the evidence reveals that the reopened claim for 
service connection requires further evidentiary development.  
As the medical evidence described above suggests a 
relationship between the Veteran's service-connected right 
ankle disorder and the left knee disability, a VA examination 
to ascertain the etiology of his left knee disorder which 
takes into consideration the statements of Dr. Beaudry is 
necessary.

The Veteran's most recent VA treatment records pertaining to 
his left knee are dated in June 2009.  Updated records of VA 
treatment for his left knee disability may contain pertinent 
information, are constructively of record, and must be 
secured.  

In addition, existing law and regulations mandate a return of 
this file to the AMC for due process considerations.  First, 
additional evidence pertaining to the left knee (private 
medical treatment records dated in 2009 and VA treatment 
records dated from April 2007 to June 2009) was added to the 
claims folder in July and August 2009 (subsequent to the 
issuance of the July 2007 Supplemental Statement of the Case 
(SSOC) and December 2008 Court Order), and was not reviewed 
by the RO in conjunction with the issue on appeal.  RO 
consideration of the additional evidence was not waived.  
Accordingly, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision.  See 
38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the complete 
clinical records of any VA treatment 
records the Veteran has received since 
June 2009 for his left knee from VA, 
including at the Beaumont, TX CBOC.

2.  The RO should thereafter arrange for 
the Veteran to be examined by an 
orthopedist, to determine the likely 
etiology of his left knee disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests and 
studies should be performed.  After 
examination of the Veteran and review of 
the record, including the Veteran's STRs 
and post-service treatment records, as 
well as the medical opinion of Dr. 
Beaudry, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current left knee 
disability was caused or aggravated by 
(increased in severity due to) the 
Veteran's service-connected right ankle 
disorder (or an event or incident in 
service).  If any left knee disability is 
determined to not have been caused, but to 
have been aggravated by, the service-
connected right ankle disability, please 
identify the baseline degree (symptoms and 
their severity) of left knee disability 
existing prior to when the aggravation 
occurred and the level of disability 
existing after the aggravation.  All 
opinions are to be accompanied by a clear 
explanation of rationale, with reference 
to supporting evidence in the record (as 
indicated).  In particular, if the 
examiner finds that the requested medical 
opinion cannot be made without resort to 
speculation, the examiner must clearly 
explain the medical reasons for that 
conclusion.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


